Plaintiff’s intestate, an employee of a subcontractor, while working on a building being constructed by defendant — the general contractor — fell through an unguarded and unprotected opening or vent on the roof, suffering injuries which resulted in his death. Plaintiff recovered a verdict for $6,000, representing damages for the personal injuries suffered by the decedent and for his wrongful death. Defendant appeals. Judgment unanimously affirmed, with costs. No opinion. Present — Close, P. J., Johnston, Adel, Lewis and Aldrich, JJ.